Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

Agreement dated as of March 1, 2003, between US Airways, Inc., a Delaware
corporation, having a place of business at Crystal Park Four, 2345 Crystal
Drive, Arlington, Virginia 22227 (the “Company”) and Elizabeth K. Lanier,
residing at 3668 Grandin Road, Cincinnati, Ohio 45226 (the “Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Executive has assumed duties as of March 1, 2003 of a responsible
nature to the benefit of the Company and to the satisfaction of its Board of
Directors (the “Board”);

 

WHEREAS, the Executive has been elected to serve as Executive Vice President of
the Company as of March 1, 2003 and as Executive Vice President – Corporate
Affairs and General Counsel upon the occurrence of the “Effective Date” of the
Company’s First Amended Joint Plan of Reorganization (the “Plan”) without
further action by the Company or the Board;

 

WHEREAS, the Board believes it to be in the best interests of the Company to
enter into this Agreement, which is consistent with and in furtherance of the
Plan (including Exhibit A and Exhibit E-3 of the Plan), to assure Executive’s
continuing services to the Company including, but not limited to, under
circumstances in which there is a possible, threatened or actual Change of
Control (as defined below) of the Company; and



--------------------------------------------------------------------------------

WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish all the above objectives, the Board has caused
the Company to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Executive hereby agree as follows:

 

1. Certain Definitions.

 

(a) The “Effective Date” shall mean the date hereof.

 

(b) The “Change of Control Date” shall mean the first date during the Employment
Period (as defined in Section 1(c)) on which a Change of Control (as defined in
Section 2) occurs. Anything in this Agreement to the contrary notwithstanding,
if a Change of Control occurs and if the Executive’s employment with the Company
is terminated or the Executive ceases to be an officer of the Company prior to
the date on which the Change of Control occurs, and if it is reasonably
demonstrated by the Executive that such termination of employment or cessation
of status as an officer (i) was at the request of a third party who has taken
steps reasonably calculated to effect the Change of Control or (ii) otherwise
arose in connection with or anticipation of the Change

 

2



--------------------------------------------------------------------------------

of Control, then for all purposes of this Agreement the “Change of Control Date”
shall mean the date immediately prior to the date of such termination of
employment or cessation of status as an officer.

 

(c) The “Employment Period” shall mean the period commencing on the Effective
Date and ending on the earlier to occur of (i) the third anniversary of such
date or (ii) the first day of the month next following the Executive’s 65th
birthday (“Normal Retirement Date”); provided, however, that commencing on the
date one year after the Effective Date, and on each annual anniversary of such
date (such date and each annual anniversary thereof shall be hereinafter
referred to as the “Renewal Date”), the Employment Period shall be automatically
extended so as to terminate on the earlier of (x) three years from such Renewal
Date or (y) the Executive’s Normal Retirement Date, unless at least 30 days
prior to the Renewal Date the Company shall give notice to the Executive that
the Employment Period shall not be so extended; and provided, further, that upon
the occurrence of a Change of Control Date, the Employment Period shall
automatically be extended so as to terminate on the earlier to occur of (1) the
third anniversary of such date or (2) the Executive’s Normal Retirement Date.

 

2. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:

 

(a) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 30% or more of either (i) the then
outstanding

 

3



--------------------------------------------------------------------------------

shares of common stock of the Company’s parent, US Airways Group, Inc. (“Group”)
(the “Outstanding Group Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of Group entitled to vote generally in the
election of directors (the “Outstanding Group Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change of
Control: (v) any acquisition directly from Group, (w) any acquisition by Group
or any of its subsidiaries, (x) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Group or any of its subsidiaries, (y)
any acquisition by any corporation with respect to which, following such
acquisition, more than 85% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors, is then beneficially owned, directly or indirectly,
by all or substantially all of the individuals and entities who were beneficial
owners, respectively of the Outstanding Group Common Stock and Outstanding Group
Voting Securities in substantially the same proportions as their ownership,
immediately prior to such acquisition, of the Outstanding Group Common Stock and
Outstanding Group Voting Securities, as the case may be or (z) any acquisition
by an individual, entity or group that, pursuant to Rule 13d-1 promulgated under
the Exchange Act, is permitted to, and actually does, report its beneficial
ownership of Outstanding Group Common Stock and Outstanding Group Voting
Securities on Schedule 13G (or any successor Schedule); provided further, that
if any such individual, entity or group subsequently becomes required to or does
report its ownership of Outstanding Group Common Stock and Outstanding Group
Voting Securities on Schedule 13D (or any

 

4



--------------------------------------------------------------------------------

successor Schedule) then, for purposes of this Section 2(a), such individual,
entity or group shall be deemed to have first acquired, on the first date on
which such individual, entity or group becomes required to or does so file,
beneficial ownership of all of the Outstanding Group Common Stock and
Outstanding Group Voting Securities beneficially owned by it on such date; or

 

(b) Individuals who, as of the date hereof, constitute Group’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Group Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by Group’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents;
or

 

(c) There is consummated a reorganization, merger or consolidation, in each
case, with respect to which all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding Group
Common Stock and Outstanding Group Voting Securities immediately prior to such
reorganization, merger or consolidation, beneficially own, directly or
indirectly, less than 85% of, respectively, the then outstanding shares of
common stock and the combined voting power

 

5



--------------------------------------------------------------------------------

of the then outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such reorganization, merger or consolidation (or any parent thereof) in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger or consolidation of the Outstanding Group Common Stock
and the Outstanding Group Voting Securities, as the case may be; or

 

(d) Approval by the shareholders of Group of a complete liquidation or
dissolution of Group or the consummation of the sale or other disposition of all
or substantially all of the assets of Group, other than to a corporation with
respect to which, following such sale or other disposition, more than 85% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Group Common Stock and Outstanding Group Voting Securities
immediately prior to such sale or other disposition in substantially the same
proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Group Common Stock and Outstanding Group Voting
Securities, as the case may be.

 

Notwithstanding the foregoing provisions of this Section 2, no ‘Change of
Control’ shall be deemed to have occurred in connection with transactions which
occur pursuant to the Plan in connection with the Company’s emergence from
chapter 11 reorganization or under the Investment Agreement dated as of
September 26, 2002 and amended as of January 17, 2003 between the Company and
The Retirement Systems of Alabama and Retirement Systems of Alabama Holdings LLC
(which agreements are Exhibits M-1 and M-2 to the Plan).

 

6



--------------------------------------------------------------------------------

3. Employment Period. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company,
during the Employment Period under the terms and conditions provided herein.

 

4. Terms of Employment

 

(a) Position and Duties.

 

(i) During the Employment Period and prior to a Change of Control Date, (A) if
the Board determines that the Executive has been performing her duties in
accordance with Section 4(a)(iii) hereof, it shall re-elect the Executive to the
position of Executive Vice President, Corporate Affairs and General Counsel with
substantially similar duties to the position held by the Executive on the
Effective Date of the Plan, (B) the Executive shall report directly to the
President and Chief Executive Officer of the Company, and (C) the Executive’s
services shall be performed at the Executive’s location on the Effective Date,
the Company’s headquarters, or a location where a substantial activity for which
the Executive has responsibility is located.

 

(ii) During the Employment Period and on and following a Change of Control Date,
(A) the Executive’s position (including status, offices, titles and reporting
relationships), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 90-day period immediately
preceding the Change of Control Date and (B) the Executive’s services shall be
performed at the location where the Executive was employed immediately preceding
the Change of Control Date or any office or location within the Washington, D.C.
metropolitan area.

 

7



--------------------------------------------------------------------------------

(iii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is also expressly understood and agreed that to the extent
that such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

 

8



--------------------------------------------------------------------------------

(b) Compensation.

 

(i) Base Salary. During the Employment Period, the Company shall pay the
Executive a base salary (x) for the first 12 months of the term hereof at a rate
not less than $425,000 (subject to a seventeen percent (17%) reduction
consistent with the salary reduction being taken by senior officers of the
Company), and (y) during each succeeding 12 months of the term hereof at a rate
not less than her base salary in effect on the last day of the preceding
12-month period (subject to the salary reduction being taken by senior officers
of the Company during such period, if any). During the Employment Period, base
salary shall be reviewed at least annually and shall be increased at any time
and from time to time as shall be substantially consistent with increases in
base salary awarded in the ordinary course of business to other key employees of
the Company and its subsidiaries. Any increase in base salary shall not serve to
limit or reduce any other obligation to the Executive under this Agreement. Base
salary shall not be reduced after any such increase. Base salary under Section
4(b)(i) (as reduced by any generally applicable senior officer salary reduction
during the relevant period) shall hereinafter be referred to as the “Base
Salary”.

 

(ii) Annual Bonus. In addition to Base Salary, the Executive shall be awarded,
for each fiscal year during the Employment Period, an annual bonus as shall be
determined by the Board or its Human Resources Committee in accordance with the
Incentive Compensation Plan as approved by the

 

9



--------------------------------------------------------------------------------

Group Board of Directors or other annual bonus plan hereafter approved by the
Board (“Incentive Plan”). The Executive’s target percentage under the Incentive
Plan each year shall be no less than 60% of her Base Salary (as in effect on the
first day of the year) and her maximum bonus opportunity each year shall be no
less than 120% of such Base Salary. The annual bonus under Section 4(b)(ii)
shall hereinafter be referred to as the “Annual Bonus”. Notwithstanding the
foregoing provisions of this Section 4(b)(ii), under the concession program
currently in place, there will be no Incentive Plan awards made with respect to
calendar years 2002 and 2003.

 

(iii) Long-Term Incentive Plan. In addition to Base Salary and Annual Bonus, the
Executive shall be eligible to participate in the Long-Term Incentive Plan in
accordance with its terms as approved by the Group Board of Directors or such
other long-term incentive plan as is hereafter approved by the Board (“LTIP”).
The Executive’s target percentage under the LTIP shall be no less than 80% of
her Base Salary (as in effect on the first day of the year) and her maximum
bonus opportunity each year shall be no less than 160% of such Base Salary.
Notwithstanding the foregoing provisions of this Section 4(b)(iii), under the
concession program currently in place, there will be no LTIP awards made in
calendar years 2002 and 2003.

 

(iv) Signing Bonus. Within thirty (30) days following the Effective Date, the
Company shall pay the Executive a signing bonus of $250,000. In the event that
the Executive terminates her employment with the Company

 

10



--------------------------------------------------------------------------------

during the first year of employment, the Executive shall retain a ratable
portion of the signing bonus (based on the number of full calendar months worked
over twelve (12)) and shall promptly repay the remaining balance of the signing
bonus to the Company.

 

(v) Equity Package. After the Company’s emergence from bankruptcy, an equity
package for the Executive will be recommended to the Human Resources Committee
of the Board. The Executive’s equity package will be consistent with the equity
packages of other Executive Vice Presidents of the Company except with respect
to an Executive Vice President whose employment agreement is modified to include
an additional change of control trigger pursuant to Exhibit E-3 of the Plan.

 

(vi) Supplemental Executive Retirement Agreement. The Executive will receive a
Supplemental Executive Retirement Agreement (“SERP”) which will implement the
provisions of the Company’s letter to the Executive dated February 26, 2003 (the
“Offer Letter”), as modified by the requirements imposed on existing Company
SERPs by Exhibit E-3 of the Plan.

 

(vii) Incentive, Savings and Retirement Plans. In addition to the compensation
payable as hereinabove provided, the Executive shall be entitled to participate
during the Employment Period in all incentive, savings and retirement plans,
practices, policies and programs applicable on or after the Effective Date to
other key employees of the Company and its subsidiaries, in each case providing
benefits which are the economic equivalent to those in effect on the Effective
Date or as subsequently amended.

 

11



--------------------------------------------------------------------------------

(viii) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its subsidiaries (including,
without limitation, medical, prescription, dental, disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance plans and programs) applicable on or after the Effective Date to other
key employees of the Company and its subsidiaries, in each case providing
benefits which are the economic equivalent to those in effect on the Effective
Date or as subsequently amended.

 

(ix) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its subsidiaries applicable at any time on or
after the Effective Date to other key employees of the Company and its
subsidiaries.

 

(x) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the most favorable plans,
practices, programs and policies of the Company and its subsidiaries applicable
from time to time on or after the Effective Date to other key employees

 

12



--------------------------------------------------------------------------------

of the Company and its subsidiaries. Currently applicable fringe benefits
include, but are not limited to (v) on-line first class, positive space travel
privileges for business and pleasure for you and your eligible family members,
(w) a gross-up payment (up to a maximum of $10,000) to cover your tax liability
resulting from such travel and (x) free access to US Airways Club facilities for
you and your eligible family members, (y) an annual car allowance of $9,000
which is paid in monthly installments (z) and certain relocation benefits
including up to twenty-four (24) months of reasonable temporary living expenses.

 

(xi) Office and Support Staff. During the Employment Period, the Executive shall
be entitled to an appropriate office or offices of a size and with furnishings
and other appointments, and to secretarial and other assistance, as provided to
other key employees of the Company and its subsidiaries.

 

(xii) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its subsidiaries as in effect on or after the
Effective Date with respect to other key employees of the Company and its
subsidiaries.

 

5. Termination.

 

(a) Mutual Agreement. During the Employment Period, the Executive’s employment
hereunder may be terminated at any time by mutual agreement on terms to be
negotiated at the time of such termination.

 

13



--------------------------------------------------------------------------------

(b) Death or Disability. This Agreement shall terminate automatically upon the
Executive’s death. If the Company determines in good faith that the Disability
of the Executive has occurred (pursuant to the definition of “Disability” set
forth below), it may give to the Executive written notice of its intention to
terminate the Executive’s employment. In such event, the Executive’s employment
with the Company shall terminate effective on the 90th day after receipt by the
Executive of such notice given at any time after a period of six consecutive
months of Disability and while such Disability is continuing (the “Disability
Effective Date”), provided that, within the 90 days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties. For purposes of this Agreement, “Disability” means disability which, at
least six months after its commencement, is determined to be total and permanent
by a physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative (such agreement as to
acceptability not to be withheld unreasonably). During such six month period and
until the Disability Effective Date, Executive shall be entitled to all
compensation provided for under Section 4 hereof.

 

(c) Cause. During the Employment Period, the Company may terminate the
Executive’s employment for “Cause.” For purposes of this Agreement, “Cause”
means (i) an act or acts of personal dishonesty taken by the Executive and
intended to result in substantial personal enrichment of the Executive at the
expense of the Company, (ii) repeated violations by the Executive of the
Executive’s obligations under Section 4(a) of this Agreement which are
demonstrably willful and deliberate on the Executive’s part and which are not
remedied in a reasonable period of time after receipt of written notice from the
Company or (iii) the conviction of the Executive of a felony.

 

14



--------------------------------------------------------------------------------

(d) Good Reason. During the Employment Period, the Executive’s employment
hereunder may be terminated by the Executive for Good Reason. For purposes of
this Agreement, “Good Reason” means:

 

(i) the assignment to the Executive of any duties inconsistent in any respect
with Executive’s position (including status, offices, titles and reporting
relationships), authority, duties or responsibilities as contemplated by Section
4(a)(i) or (ii) of this Agreement, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by the Executive;

 

(ii) the failure by Group to elect the Executive to the position of Executive
Vice President, Corporate Affairs and General Counsel with substantially similar
duties to the position held by the Executive on the Effective Date or any other
action by Group which results in the diminution of the Executive’s position,
authority, duties, or responsibilities, excluding an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by Group
promptly after receipt of notice thereof is given by the Executive;

 

(iii) any failure by the Company to comply with any of the provisions of Section
4(b) of this Agreement, other than an isolated,

 

15



--------------------------------------------------------------------------------

insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive or (y) after the Change of Control Date, any failure of the Company to
pay Base Salary or Annual Bonus in accordance with Sections 4(b)(i) and (ii),
respectively, and any failure by the Company to maintain or provide the plans,
programs, policies and practices, and benefits described in Sections 4(b)(iii) -
(xii) on the most favorable basis such plans, programs, policies and practices
were maintained and benefits provided during the 90-day period immediately
preceding the Change of Control Date, or if more favorable to the Executive
and/or the Executive’s family, as in effect at any time thereafter with respect
to other key employees of the Company and its subsidiaries;

 

(iv) the Company’s requiring the Executive to be based at any office or location
other than that described in Sections 4(a)(i)(B) or 4(a)(ii)(B) hereof, except
for travel reasonably required in the performance of the Executive’s
responsibilities;

 

(v) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement;

 

(vi) any failure by the Company to comply with and satisfy Section 11(c) of this
Agreement; or

 

(vii) any relocation of the Company’s corporate headquarters outside of the
Washington, D.C. metropolitan area.

 

16



--------------------------------------------------------------------------------

For purposes of this Section 5(d), any good faith determination of “Good Reason”
made by the Executive on or after the Change of Control Date shall be
conclusive.

 

(e) Notice of Termination. Any termination by the Company for Cause or by the
Executive for Good Reason shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than fifteen (15) days after the giving of such
notice). The failure by the Executive to set forth in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason shall not
waive any right of the Executive hereunder or preclude the Executive from
asserting such fact or circumstance in enforcing her rights hereunder.

 

(f) Date of Termination. “Date of Termination” means the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be;
provided, however, that (i) if the Executive’s employment is terminated by the
Company other than for Cause or Disability, the Date of Termination shall be the
date on which the Company notifies the Executive of such termination and (ii) if
the Executive’s employment is terminated by reason of death or Disability, the
Date of Termination shall be the date of death of the Executive or the
Disability Effective Date, as the case may be.

 

17



--------------------------------------------------------------------------------

(g) Dispute Concerning Termination. If within fifteen (15) days after any Notice
of Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this Section 5(g)), the party receiving such Notice
of Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be extended until the earlier of (i)
the date on which the Employment Period ends or (ii) the date on which the
dispute is finally resolved, either by mutual written agreement of the parties
or by a final judgment, order or decree of an arbitrator or a court of competent
jurisdiction (which is not appealable or with respect to which the time for
appeal therefrom has expired and no appeal has been perfected); provided,
however, that the Date of Termination shall be extended by a notice of dispute
given by the Executive only if such notice is given in good faith and the
Executive pursues the resolution of such dispute with reasonable diligence; and
provided further, this Section 5(g) shall be applicable only for terminations of
employment occurring following the Change of Control Date.

 

(h) Compensation During Dispute. If a purported termination occurs during the
Employment Period and the Date of Termination is extended in accordance with
Section 5(g) hereof, the Company shall continue to pay the Executive the full
compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, Base Salary) and continue the Executive as a
participant in all compensation, benefit and insurance plans in which the
Executive was participating when the notice giving rise to the dispute was
given, until the Date of Termination, as determined in accordance with Section
5(g) hereof. Amounts paid under this Section 5(h) are in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due under this Agreement.

 

18



--------------------------------------------------------------------------------

6. Obligations of the Company upon Termination.

 

(a) Death. If the Executive’s employment is terminated by reason of the
Executive’s death, this Agreement shall terminate without further obligations to
the Executive’s legal representatives under this Agreement, other than those
obligations accrued or earned and vested (if applicable) by the Executive as of
the Date of Termination, including, for this purpose (i) the Executive’s full
Base Salary through the Date of Termination at the rate in effect on the Date of
Termination, disregarding any reduction in Base Salary in violation of this
Agreement (the “Highest Base Salary”), (ii) the product of the Annual Bonus paid
to the Executive for the last full fiscal year and a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365 and (iii) any compensation
previously deferred by the Executive (together with any accrued interest
thereon) and not yet paid by the Company and any accrued vacation pay not yet
paid by the Company (such amounts specified in clauses (i), (ii) and (iii) are
hereinafter referred to as “Accrued Obligations”). All such Accrued Obligations
shall be paid to the Executive’s estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the Date of Termination. Anything in this
Agreement to the contrary notwithstanding, the Executive’s family shall be
entitled to receive benefits at least equal to the most favorable benefits
provided by the Company and any of its subsidiaries to surviving families of
employees of the Company and such subsidiaries under such plans, programs,
practices and policies

 

19



--------------------------------------------------------------------------------

relating to family death benefits, if any, in accordance with the most favorable
plans, programs, practices and policies of the Company and its subsidiaries in
effect on or after the Effective Date or, if more favorable to the Executive
and/or the Executive’s family, as in effect on the date of the Executive’s death
with respect to other key employees of the Company and its subsidiaries and
their families.

 

(b) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability, this Agreement shall terminate without further
obligations to the Executive, other than those obligations accrued or earned and
vested (if applicable) by the Executive as of the Date of Termination, including
for this purpose, all Accrued Obligations. All such Accrued Obligations shall be
paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination. Anything in this Agreement to the contrary notwithstanding, the
Executive shall be entitled after the Disability Effective Date to receive
disability and other benefits at least equal to the most favorable of those
provided by the Company and its subsidiaries to disabled employees and/or their
families in accordance with such plans, programs, practices and policies
relating to disability, if any, in accordance with the most favorable plans,
programs, practices and policies of the Company and its subsidiaries in effect
on or after the Effective Date or, if more favorable to the Executive and/or the
Executive’s family, as in effect at any time thereafter with respect to other
key employees of the Company and its subsidiaries and their families.

 

(c) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause, this Agreement shall terminate without further

 

20



--------------------------------------------------------------------------------

obligations to the Executive (other than the obligation to pay to the Executive
the Highest Base Salary through the Date of Termination plus the amount of any
accrued vacation pay not yet paid by the Company and any compensation previously
deferred by the Executive (together with accrued interest thereon). If the
Executive terminates employment other than for Good Reason, this Agreement shall
terminate without further obligations to the Executive, other than those
obligations accrued or earned and vested (if applicable) by the Executive
through the Date of Termination, including for this purpose, all Accrued
Obligations and any obligations provided for in an agreement, if any, between
the Company and the Executive pursuant to Section 5(a). All such Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination.

 

(d) Good Reason; Other Than for Cause or Disability.

 

(1) If, during the Employment Period and prior to a Change of Control, the
Company shall terminate the Executive’s employment other than for Cause,
Disability or death or if the Executive shall terminate her employment for Good
Reason:

 

(i) the Company shall pay to the Executive in a lump sum in cash within 5 days
after to Date of Termination the aggregate of the following amounts:

 

  A. to the extent not theretofore paid, the Executive’s Highest Base Salary
through the Date of Termination; and

 

  B. the product of (x) the Annual Bonus paid to the Executive for the last full
fiscal year ending during the Employment Period or, if higher, the Annual Bonus
paid to the Executive during the last full fiscal year ending during the
Employment Period or, if higher, a constructive annual

 

21



--------------------------------------------------------------------------------

bonus calculated to be equal to the bonus that would have been payable to the
Executive from the Company for the last full fiscal year ending prior to the
Date of Termination (regardless of whether the Executive was employed in an
officer position for all or any part of such fiscal year) as if Group had
achieved the “target level of performance” under the Incentive Plan set at the
level for the fiscal year immediately preceding the Change of Control Date and
assuming the Executive’s “target percentage” under the Incentive Plan equals
such target percentage assigned to the Executive immediately preceding the
Change of Control Date (the highest Annual Bonus determined under this clause
(x) shall hereinafter be called the “Recent Bonus”) and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination and the denominator of which is 365: and

 

  C. the product of (x) two and (y) the sum of (i) the Highest Base Salary and
(ii) the Executive’s “target bonus” under the Incentive Compensation Plan for
the year in which termination occurs; and

 

  D. in the case of compensation previously deferred by the Executive, all
amounts previously deferred (together with any accrued interest thereon) and not
yet paid by the Company, and any accrued vacation pay not yet paid by the
Company; and

 

(ii) for a period of two years after the Date of Termination, or such longer
period as any plan, program, practice or policy may provide, the Company shall
continue benefits to the Executive and/or the Executive’s family at least equal
to those which would have been provided to them in accordance with the plans,
programs, practices and policies described in Section 4(b)(viii) and (x) of this
Agreement if the Executive’s employment had not been terminated, including
health insurance and life insurance, in accordance with the most favorable
plans, practices, programs or policies of the Company and its subsidiaries in
effect on or after the Effective Date, or if more favorable to the Executive, as
in effect at any time thereafter with respect to other key employees and their
families.

 

22



--------------------------------------------------------------------------------

(2) If, during the Employment Period and on and after a Change of Control Date,
the Company shall terminate the Executive’s employment other than for Cause,
Disability, or death or if the Executive shall terminate her employment for Good
Reason:

 

(i) the Company shall pay to the Executive in a lump sum in cash within 5 days
after the Date of Termination the aggregate of the following amounts:

 

  A. to the extent not theretofore paid, the Executive’s Highest Base Salary
through the Date of Termination; and

 

  B. the product of (x) the Annual Bonus paid to the Executive for the last full
fiscal year ending during the Employment Period or, if higher, the Annual Bonus
paid to the Executive during the last full fiscal year ending during the
Employment Period or, if higher, a constructive annual bonus calculated to be
equal to the bonus that would have been payable to the Executive from the
Company for the last full fiscal year ending prior to the Date of Termination
(regardless of whether the Executive was employed in an officer position for all
or any part of such fiscal year) as if Group had achieved the “target level of
performance” under the Incentive Plan set at the level for the fiscal year
immediately preceding the Change of Control Date and assuming the Executive’s
“target percentage” under the Incentive Plan equals such target percentage
assigned to the Executive immediately preceding the Change of Control Date (the
highest Annual Bonus determined under this clause (x) shall hereinafter be
called the “Recent Bonus”) and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the Date of Termination and
the denominator of which is 365: and

 

23



--------------------------------------------------------------------------------

  C. the product of (x) three and (y) the sum of (i) the Highest Base Salary and
(ii) the Recent Bonus; and

 

  D. in the case of compensation previously deferred by the Executive, all
amounts previously deferred (together with any accrued interest thereon) and not
yet paid by the Company, and any accrued vacation pay not yet paid by the
Company;

 

  E. the Executive shall be entitled to receive a lump-sum retirement benefit
equal to the difference between (a) the actuarial equivalent of the benefit
under each Company-provided retirement plan, including any supplemental and/or
excess retirement plan (collectively, the “Retirement Plans”), that the
Executive would receive if she remained employed by the Company at the
compensation level provided for in Sections 4(b)(i) and (ii) of this Agreement
for the remainder of the Employment Period and (b) the actuarial equivalent of
the Executive’s actual benefit, if any, under the Retirement Plans; and

 

  F. the Executive shall be entitled to receive three years of LTIP payout.

 

(ii) The Company shall:

 

  A. for a period of three years after the Date of Termination or such longer
period as any plan, program, practice or policy may provide, continue benefits
to the Executive and/or the Executive’s family at least equal to those which
would have been provided to them in accordance with the plans, programs,
practices and policies described in Sections 4(b)(vii) (with respect to any
retirement plans), (viii) and (x) of this Agreement if the Executive’s
employment had not been terminated, including health insurance and life
insurance, in accordance with the most favorable plans, practices, programs or
policies of the Company and its subsidiaries in effect on or after the Effective
Date or, if more favorable to the Executive, as in effect at any time thereafter
with respect to other key employees and their families and for purposes of
eligibility for retiree benefits pursuant to such plans, practices, programs and
policies, the Executive shall be considered to have remained employed until the
end of the Employment Period and to have retired on the last day of such period;
and

 

24



--------------------------------------------------------------------------------

  B. at the expiration of such three-year period, continue to provide the
Executive with health insurance and on-line travel privileges on the same basis
such benefits were provided to the Executive on the last day of such three-year
period, with such benefits to continue for the life of the Executive; provided,
however, that if the Executive becomes eligible for health insurance through a
subsequent employer, the Company’s provision of such benefits shall be secondary
to the benefit coverage of the subsequent employer.

 

(e) Other Termination. Upon any termination of the Executive’s employment
following the Executive’s completion of at least five (5) years of service with
the Company, the Company will continue to provide the Executive with on-line
travel privileges on the same basis such benefits were provided to the Executive
on the last day of the Executive’s employment.

 

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices, provided by Group,
the Company or any of its subsidiaries and for which the Executive may qualify,
nor shall anything herein limit or otherwise affect such rights as the Executive
may have under any stock option, restricted stock or other agreements with
Group, the Company or any of its subsidiaries. Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any Plan, policy,
practice or program of Group, the Company or any of its subsidiaries at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program.

 

25



--------------------------------------------------------------------------------

8. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement. The Company agrees to pay, to the full
extent permitted by law, all legal fees and expenses, as incurred by the
Company, the Executive and others, which the Executive may reasonably incur as a
result of any contest (regardless of the outcome thereof) by the Company or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to
Section 9 of this Agreement), plus in each case interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Internal Revenue Code of
1986, as amended (the “Code”).

 

9. Certain Additional Payments by the Company.

 

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this Section
9, including, but not limited to, any amounts in respect of (i) options to
acquire shares of Group common stock and (ii) restricted shares of

 

26



--------------------------------------------------------------------------------

Group common stock) (a “Payment”), would be subject to the excise tax imposed by
Section 4999 (or any successor provision thereto) of the Code or any interest or
penalties with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income and employment taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax,
imposed upon the Gross-Up Payment, the Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon Payments.

 

(b) Subject to the provisions of Section 9(c), all determinations required to be
made under this Section 9, including whether a Gross-Up Payment is required and
the amount of such Gross-Up Payment, shall be made by a firm of independent
public accountants selected by Group prior to the Change of Control (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Executive within five (5) business days of the Date of
Termination, or such earlier time as is requested by the Company or the
Executive. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change of Control, the
Executive may appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this

 

27



--------------------------------------------------------------------------------

Section 9, shall be paid to the Executive upon the receipt of the Accounting
Firm’s determination. If the Accounting Firm determines that no Excise Tax is
payable by the Executive, it shall furnish the Executive with a written opinion
that failure to report the Excise Tax on the Executive’s applicable federal
income tax return would not result in the imposition of a negligence or other
penalty. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive. As a result of the uncertainty in the application of
Section 4999 of the Code (or any successor provision thereto) at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 9(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
(together with interest and penalties incurred by the Executive in connection
therewith) that has occurred and any such Underpayment shall be promptly paid by
the Company to or for the benefit of the Executive.

 

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive knows
of such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the thirty-day period following the date
on which she gives such notice to the

 

28



--------------------------------------------------------------------------------

Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, the Executive shall:

 

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

 

(iii) cooperate with the Company in good faith in order effectively to contest
such claim,

 

(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 9(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax, including interest or penalties with respect thereto,
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with

 

29



--------------------------------------------------------------------------------

respect to which a Gross-Up Payment would be payable hereunder; whereas the
Executive shall be entitled to settle or contest, as the case may be, any other
issued raised by the Internal Revenue Service or any other taxing authority.

 

(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 9(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 9(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 9(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

10. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to Group, the Company or any of their subsidiaries, and their
respective businesses, which shall have been obtained by the Executive’s
employment by the Company or any of its subsidiaries and which shall not be or
become public knowledge (other than by acts by Executive or her representatives
in violation of this Agreement). After termination of the Executive’s employment
with the Company, the Executive shall not, without the prior written consent of
the Company, communicate or divulge any such

 

30



--------------------------------------------------------------------------------

information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

 

11. Successors.

 

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

12. Miscellaneous.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to principles of conflict of
laws. The

 

31



--------------------------------------------------------------------------------

captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive   If to the Company:

Elizabeth K. Lanier

 

US Airways, Inc.

3668 Grandin Road

 

2345 Crystal Drive

Cincinnati, Ohio 45226

 

Arlington, Virginia 22227

   

Attention:

   

President and Chief Executive Officer

   

- and -

   

Senior Vice President, Employee Relations

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 

(e) The Executive’s failure to insist upon strict compliance with any provision
hereof shall not be deemed to be a waiver of such provision or any other
provision hereof.

 

32



--------------------------------------------------------------------------------

(f) This Agreement contains the entire understanding of the Company and the
Executive with respect to the subject matter hereof, except as specified in
Section 4(b)(vi) hereof.

 

IN WITNESS WHEREOF, the Executive has hereunto set her hand and, pursuant to the
authorization from its Board of Directors, the Company has caused these presents
to be executed in its name on its behalf, all as of the day and year first above
written.

 

EXECUTIVE

/s/ Elizabeth K. Lanier

--------------------------------------------------------------------------------

Elizabeth K. Lanier

US AIRWAYS, INC.

/s/ Jerrold A. Glass

--------------------------------------------------------------------------------

Jerrold A. Glass

Senior Vice President, Employee Relations

 

33